DETAILED ACTION
	Claims 5-13, 15-16, 18, 21-22 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 12/13/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of Claim 8 under 112(b) is withdrawn based on Applicant’s amendment to specifically refer back to the 1-30% of one or more surfactants in instant claim 5.
Examiner’s Note
Applicant's amendments and arguments filed 03/17/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 03/17/2022, it is noted that claims 8 and 22 have been amended and newly added. No new matter or claims have been added.
	Modified Rejections:
	The following rejections have been modified based on Applicant’s newly added claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-12, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/123805 (previously applied).
Claim 22 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
	Regarding claims 5 and 22, the limitation of a hair care composition comprising from 0.5 to 3 wt% of an amine salt of carboxylic acid of formula RCOOH, wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms is met by the ‘805 publication teaching a composition for straightening hair (abstract). Anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]), thus teaching an overlapping alkyl group with the claimed structure.  The ‘805 publication teaches the surfactant to be present from 0.001 to 20 wt% [0071], thus teaching an overlapping concentration.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding the limitation of further comprises at least one component selected from the group including polycarboxylic acid derived chelating agent is met by the ‘805 publication teaching chelating agents including EDTA [0089].
	Regarding claim 7, the limitation of wherein the composition is selected from the group including hair styling composition is met by the ‘805 publication teaching hair straightening process (abstract).
	Regarding claim 8, the limitation of said one or more surfactants comprise one or more anionic surfactants is further defining the one or more surfactants listed in instant claim 5, and thus still in alternative for the chelating agent, which is taught as present [0089].
Regarding claim 9-12, the limitation of wherein the carboxylic acid has 6-8 carbon atoms, is n-octatonic acid and wherein the amine salt is triethanolamine is met by the ‘805 publication teaching anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]).  
Regarding claim 18, the limitation of wherein the benefit may be temporary, semi-permanent or permanent the instant claims is directed to all forms of retention and therefore must be met.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables of amine salt of a carboxylic acid of the claimed formula in the concentration claimed in combination with a polycarboxylic acid derived chelating agent, anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example an 8 carbon fatty acid triethanolamine salt at the claimed concentrations in combination with EDTA) from within the prior art disclosure of the ‘805 publication, to arrive at the instantly claimed hair care composition “yielding no more than one would have expected from such an arrangement”.

Claims 5-12, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623 (previously applied) in view of WO 2014/123805 (previously applied) and JP 58216113 (previously applied) as evidenced by Wikipedia (previously applied).
Claim 22 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
	Regarding claims 5 and 22, the limitation of a hair care composition comprising at least one component selected from the group consisting of 1-30 wt% of one or more surfactants and a polycarboxylic acid derived chelating agent is met by the ‘623 publication teaching a method for preventing color loss from oxidatively dyed hair comprising containing the hair with a shampoo containing 5 to 50% anionic surfactant and water (abstract).  Combinations of anionic surfactants are taught [0038].  Chelating agents are taught as additional agents [0078].
Regarding claim 7, the limitation of wherein the composition is in the form of a shampoo is met by the ‘623 publication teaching a shampoo (abstract).
Regarding claim 8, the limitation of wherein the composition comprising the amine salt further comprises 1 to 30 wt% of one or more anionic surfactants is met by the ‘623 publication teaching a method for preventing color loss from oxidatively dyes hair comprising containing the hair with a shampoo containing 5 to 50% anionic surfactant and water (abstract).  
Regarding claim 18, the limitation of wherein the benefit may be temporary, semi-permanent or permanent the instant claims is directed to all forms of retention and therefore must be met.
Regarding claim 21, the limitation of a packaged hair coloring product comprising one or more compositions wherein the one or more compositions together comprise at least one dye compound and/or one dye precursor compound and at least one 1-30 wt% of one or more surfactants and a polycarboxylic acid derived chelating agent is met by the ‘623 publication teaching the composition can further include optional ingredients such as dyes and colorants [0078].  The ‘623 publication teaching a method for preventing color loss from oxidatively dyes hair comprising containing the hair with a shampoo containing 5 to 50% anionic surfactant and water (abstract).  Combinations of anionic surfactants are taught [0038].  The compositions being in a package is additionally taught (claim 10).

The ‘623 publication does not specifically teach from 0.5 to 3 wt% an amine salt of a carboxylic acid of formula RCOOH, wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms (claim 5), specifically triethanolamine of octanoic acid (claims 9-12), comprising two or more amine salts of a carboxylic acid (claim 6).

The ‘805 publication teaches a composition for straightening hair including coating keratin fibers (abstract).  Anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]), thus teaching an overlapping alkyl group with the claimed structure.  The ‘805 publication teaches the surfactant to be present from 0.001 to 20 wt% [0071], thus teaching an overlapping concentration.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The ‘113 patent teaches a hair treatment composition (abstract) triethanolamine salts and capric acid (page 4, last paragraph to page 5 2nd paragraph) which is a 10 carbon atom carboxylic acid as evidenced by Wikipedia.  The ‘113 patent teaches the fatty acid may have 6 to 20 carbon atoms (page 4, last paragraph).  The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
It would have been prima facie obvious to combine one known anionic surfactant useful in a composition for the treatment of hair as taught by the ‘623 publication with another known anionic surfactant useful in a composition for treatment of hair (i.e., a triethanolamine salt of a saturated and unsaturated fatty acids containing from 8 to about 22 carbon atoms and more specifically triethanolamine salt of octatonic acid) taught by the ‘805 publication.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
One of ordinary skill in the art would have a reasonable expectation of success including the surfactants of the ‘805 publication in the composition of the ‘623 publication as the ‘623 publication teaches the shampoo may comprise additional surfactants which are known to be used in hair or personal care products [0040], thus teaching it was well known to use a combination of surfactants in the hair care composition wherein any additional surfactants may be used.  One of ordinary skill in the art would be motivated and have a reasonable expectation of success as the ‘113 publication specifically teaches the use of a capric acid fatty acid to be used in a hair care composition in the form of a triethanolamine salt, thus teaching the use of the specific capric fatty acid triethanalamine salt is known to be used in hair care compositions and thus would have an expectation of success in the use of the composition to be applied to the hair as taught by the ‘623 publication. 
 It would have been obvious to one of ordinary skill in the art to include the fatty acid salt at known concentration as taught by the ‘805 publication and the ‘113 patent because the ‘805 publication and the ‘113 patent teach known concentrations to be used in hair compositions.  One of ordinary skill in the art would have been motivated to optimize the amount of capric fatty acid triethanolamine as the ‘805 publication teaches a wide concentration range, thus teaching an optimizable parameter.   As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as evidenced by Wikipedia as applied to claims 5-12, 18 and 21-22 above, and further in view of FR 2937543 (machine translation and original document, previously applied).
Citations to the ‘543 patent are to the machine translation except where specifically cited from the original FR 2937543 document.
	As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references does not teach wherein the composition further comprises a succinimidyl ester (claim 15).
The ‘543 patent teaches use of succinimidyl ester compound for protection of color during the washing of artificially dyed keratin fibers, especially human keratin fibers, preferably hair (title). The use of one or more succinimidyl ester compound of formula I as an agent for protection of color during the washing of artificially dyed keratin fibers, preferably hair is claimed wherein R is 1-30 hydrocarbon (abstract).  The ‘543 patent specifically demonstrates the N-hydroxysuccinimidyl formulation (page 2, lines 25-30, original document). 
    PNG
    media_image1.png
    229
    433
    media_image1.png
    Greyscale
N is equal to 1, R1 denotes a hydrocarbon containing 1 to 30 carbon atoms and R2 denotes hydrogen (page 2 last paragraph to page 3 first, reading on the elected structure).  The succinimidyl ester of formula I can be introduced into the dye composition applied to the keratin fibers (page 3, 2nd to last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a succinimidyl ester as taught by the ‘543 patent in the composition taught by the ‘623 publication because the ‘543 patent teaches the succinimidyl ester provides protection from color loss during shampoo or artificially dyed hair.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘543 patent teaches inclusion of the succinimidyl ester in hair dye composition and the ‘623 publication is directed to a shampoo to prevent color loss.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘623 publication teaches additional ingredient may be included in the composition and desires the prevention of color loss in hair.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as applied to claims 5-12, 18 and 21-22 above, and further in view of US 2004/0234489 (previously applied).
	As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references do not specifically teach the composition further comprises a polycarboxylic acid derived chelating agent (claim 14).
	The ‘489 publication teaches conditioning a keratinous material comprising applying a composition comprising at least one carboxylic acid of formula I or II to the keratinous material (abstract).  Cosmetics are taught to contain a complexing agent intended to complex the metal cations that may be present in trace aments and may be present on the hair [0003].  The particular complexing agents used are taught to provide soft feel and facilitate disentangling and may be conditioning of keratin materials [0007].  N,N-dicarboxylic glutamic acid is taught to be used ([0036], reading on the elected chelating agent.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the complexing agent taught by the ‘489 publication in the composition taught by the ‘623 publication because the ‘489 publication teaches the use of chelating agents is conditioning for hair and can facilitate disentangling and provide a soft feel.  One of ordinary skill in the art would be motivated to include the complexing agent taught by the ‘489 publication in the composition taught by the ‘623 publication because the ‘623 publication teaches additional ingredients may include chelating agents.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as applied to claims 5-12, 18 and 21-22 above, and further in view of US 2015/0037270 (previously applied).
	As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references do not specifically teach a crosslinking agent comprising two or more maleic acid derived reactive moieties and a linker having two or more amino groups (claim 16).
	The ‘270 publication discloses compositions and methods for repairing bonds in hair or on skin that contain one or more compounds that covalently crosslink at least two thiol groups in the hair or on the skin (whole document, e.g. abstract).  The compositions provide a long lasting moisturized feel and smooth feel to the hair or skin without feeling greasy (abstract).  The crosslinking agent can have a formula as in claim 16 with reactive moieties A, B, C and D that can be made a maleate (deprotonated form of maleic acid) group (claim 4).  The linker itself can be independently substituted with one of groups such as amine groups (claim 9, -NR1R2) and the linker itself can also be an amine [0062].
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cross linker as disclosed by the ‘270 publication into the composition applied to the hair taught by the ‘623 publication.  The person of ordinary skill in the art would have bene motivated to make those modifications and reasonable would have expected success because both the ‘623 publication and the ‘270 publication relate to compositions applied to the hair and will not only dye the hair but also repair bonds in the hair.  Thus the combined composition would alter the hair in multiple ways when the crosslinkers of the ‘270 publication ware added to the dye composition of the ‘623 publication.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as applied to claims 5-12, 18 and 21-22 above, and further in view of US 7678156 (previously applied).
As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references do not specifically teach further comprises an aldehyde which is an alpha-substituted aldehyde and/or a hydroxyaldehyde (claim 13).
The ‘156 patent teaches a method of treating keratinic fibers comprising contacting the fiber with a composition comprising hydroxyl substituted aldehyde such as 4-hydroxy-3-methoxy benzaldehyde (abstract, examples).  The reference teaches that treating hair with the disclosed composition provide coloration with good fastness properties.  The aldehydes are taught to provide excellent brilliance and color depth and lead to diverse color nuances.  Colorations are improved washing and light fastness properties (column 2, lines 60-70).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aldehydes taught by the ‘156 patent in the hair composition taught by the ‘623 publication because the ‘623 publication teaches hair dye compositions and the ‘156 patent teaches the use of aldehydes to provide excellent brilliance and color depth (column 2, lines 60-70).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation so success as the ‘623 publication teaches additional ingredient may be included in the dye containing composition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-13, 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12-23, 26-29 of copending Application No. 16/337,459 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘459 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘459 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘459 application and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘459 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/337,504, now patent 11,311,471 (reference application) in view of WO 2014/123805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘471 patent are directed to hair treatment compositions containing amine salt of carboxylic acid wherein the amine is triethanol amine and the carboxylic acid is octanoic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The instant application and the ‘417 patent differ in that the instant application requires a concentration from 0.5 to 3 wt% of the amine salt of carboxylic acid.  The ‘805 publication teaches a composition for straightening hair including coating keratin fibers (abstract).  Anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]), thus teaching an overlapping alkyl group with the claimed structure.  The ‘805 publication teaches the surfactant to be present from 0.001 to 20 wt% [0071], thus teaching an overlapping concentration.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known concentrations of triethanolamine salts of carboxylic acids as taught by the ‘805 publication in the hair care formulations taught by the ‘471 patent, as using known concentration of the same agent for the same application, hair, would be obvious to the skilled artisan.

Claims 5-13 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/337,540, now patent 11,234,917 (reference application) in view of WO 2014/123805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘917 patent are directed to hair treatment compositions containing amine salt of carboxylic acid wherein the amine is triethanol amine and the carboxylic acid is octanoic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The instant application and the ‘917 patent differ in that the instant application requires a concentration from 0.5 to 3 wt% of the amine salt of carboxylic acid.  The ‘805 publication teaches a composition for straightening hair including coating keratin fibers (abstract).  Anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]), thus teaching an overlapping alkyl group with the claimed structure.  The ‘805 publication teaches the surfactant to be present from 0.001 to 20 wt% [0071], thus teaching an overlapping concentration.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known concentrations of triethanolamine salts of carboxylic acids as taught by the ‘805 publication in the hair care formulations taught by the ‘917 patent, as using known concentration of the same agent for the same application, hair, would be obvious to the skilled artisan.

Claims 5-13, 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-8, 11-12, 14-17 and 25 of copending Application No. 16/337,222 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘222 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘222 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘222 application and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘222 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/338,001, now patent 11,253,453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘453 patent are directed to hair treatment compositions containing amine salt of carboxylic acid wherein the amine is triethanol amine and the carboxylic acid is octanoic acid with overlapping concentrations, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  
Claims 5-13 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-11, 14-18 and 21-22 of copending Application No. 16/337,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘566 application are directed to hair treatment compositions containing amine salt of carboxylic acid wherein the amine is triethanol amine and the carboxylic acid is octanoic acid in overlapping concentrations, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/095,544, now patent 11,253,452 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘452 patent are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘452 patent and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘452 patent and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘452 patent.

Claims 5-13 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/095,593, now patent 11,304,884 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘884 patent are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘593 patent and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘884 patent and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘884 patent.
Claims 5-13 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/095,598, now patent 11,000,461 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘461 patent are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘461 patent and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘461 patent and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘461 patent.

Claims 5-13 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/095,567, now patent 10,799,440 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘440 patent are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘440 patent and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘440 patent and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘440 patent.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘805 publication (Kadir):
	Applicant argues the ‘805 publication teaches thermally activated heterocyclic compound to be a critical ingredient of the disclosed composition.  It is only the presence of the thermally activated heterocyclic compound combined with heat that results in hair straightening activity.  While it is true the ‘805 publication discloses a chelating agent and surfactants and assist in the heating steps to ensure the heating device runs smoothly over the hair, neither of these agent classes is said to be in any way responsible for straightening.
	 In response, the claims are directed to a hair care compositions comprising the amine salt of a carboxylic acid and at least one of a surfactant and a polycarboxylic acid derived chelating agent.  The ‘805 publication teaches a composition for straightening hair (abstract) containing carboxylate salts of the acryl group derived from fatty acids including triethanolamine salts including 8-22 carbon atoms (abstract, [0058], [0059]-[0060]).  Surfactants are also taught to be present [0071].  Thus the composition is taught for hair care (straightening) and contains the claimed ingredients, thus meeting the instant claim limitations including both the ingredients and the intended use of for hair care.
	Applicant argues nothing in the ‘805 publication would cause a person of ordinary skill in the art to either envision or seek to make the composition of the present invention.  As claimed this composition does not refer to or require the thermally activated heterocyclic compound of the ‘805 publication.
	In response, as discussed above the ‘805 publication teaches the inclusion of each of the claimed ingredient in a composition applied to hair.  The use of comprising language allows for additional ingredients in the composition.
	Applicant argues here the reference disclosed ranges that are so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly disclosed a genus.
	In response, the ‘805 publication teaches the surfactants to be present from 0.001 to 20 wt%, e.g. at least 0.1 wt% [0071].  The instant claims are directed to the range of 0.5 to 3 wt%.  Thus the prior art clearly overlaps with the instant claim amounts.  That being said and in lieu of objective evidence of unexpected results, the surfactant amount can be viewed as a variable which achieves the recognized result of altering the viscosity and rheology of the composition [0047]. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of the surfactant nonobvious.
	Applicant argues new and unexpected results are shown in the example shown in the specification [0164], in which an aqueous solution containing 2 wt% of the triethanolamine salt of octanoic acid and 1 wt% sodium lauryl ether sulfate is applied to hair and flat ironed.  Hair straightening was achieved in the treated tresses and is believed to be a result of the reaction of the hair with the triethanolamine salt of octanoic acid.  The thermally activated heterocyclic compound of the ‘805 publication was not present.
	In response, the results presented are not commensurate in scope with the instant claims.  Applicant has tested a single amount of a single specific compound with a single amount of a specific surfactant.  The claims are broadly directed to concentration ranges, a Markush structure and further contain at least one additional component selected form a large range of surfactant amounts and chelating agents.  Thus, the presented example is not commensurate in scope with the instant claims.  Further it is noted that the instant claims contain comprising language thus allowing for additional agents and further are not directed to hair straightening but rather hair care.  Thus, the results presented are not commensurate in scope with the instant claims.
	103 over the ‘623 publication (Brown), the ‘805 publication (Kadir) and the ‘113 publication:
	Applicant argues it would have been very clear to a person of ordinary skill in the art that the liquid crystal is the crux of the ‘623 publication’s invention.  Applicant provides Brown II, an attached article, to demonstrate the same liquid crystal structure with a cationic polymer need specific ratios.  The choice of an appropriate anionic surfactant, at appropriate concentration and an appropriate weight ratio with an appropriate synthetic cationic polymer is critical to the formation of the liquid crystals of the ‘623 publication.
In response, the ‘623 publication specifically recites the shampoo composition may further comprise additional surfactants for use in combination with the anionic detersive surfactant.  Any such surfactant know in the art for use in hair or personal care products may be used, wherein the concentrations of optional additional surfactants in the shampoo may vary with the cleansing or lather performance desired and other factors as is well known in the art [0040].  Thus the ‘623 publication specifically teaches the addition of surfactants other than those specifically named in the ‘623 publication are considered and may be used in concentrations known in the art.  Thus the ‘623 publication does not teach away from the addition of surfactants as taught by the ‘805 publication and the ‘113 publication.
Applicant argues the ‘623 publication does not teach compositions useful for hair straightener.
In response, the instant claims are product claims and are directed to hair care compositions which includes shampoos.  Thus Applicant is arguing limitations not present in the instant claims.  Further the ‘623 publication is directed to a shampoo [0040].
	Applicant argues the ‘805 publication has been addressed above.
	In response, Applicant’s arguments regarding the ‘805 publication are addressed as first presented.
	Applicant argues the ‘113 publication (Nakayma) teaches away from a single composition containing triethanolamine salt of octanoic acid in combination with 1-30 wt% of surfactants and/or chelating agents.  The method disclosed therein depends upon the presence of multivalent metal cations in solution and not sequestered by a cheating agent.
In response, the ‘113 patent teaches a hair treatment composition (abstract) triethanolamine salts and capric acid (page 4, last paragraph to page 5 2nd paragraph) which is a 10 carbon atom carboxylic acid as evidenced by Wikipedia.  The ‘113 patent teaches the fatty acid may have 6 to 20 carbon atoms (page 4, last paragraph).  The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).  The ‘113 publication is used to demonstrate known concentrations of fatty acid salt surfactants known to be used in hair care compositions, wherein the ‘623 publication and the ‘805 publication provide the motivation to use such compounds.
Applicant argues the ‘623 publication, the ‘805 publication and the ‘113 publication are directed to hair compositions which are in different forms.  The ‘623 publication is a shampoo, the ‘805 publication is a hair composition which must be heated and the ‘113 publication is a two liquid hair treatment.  One of ordinary skill in the art would not be motivated to combine compounds of these different compositions because the specific and different methods of application, purpose sand physical forms of these compositions.
In response, the ‘623 publication specifically recites the shampoo composition may further comprise additional surfactants for use in combination with the anionic detersive surfactant.  Any such surfactant know in the art for use in hair or personal care products may be used, wherein the concentrations of optional additional surfactants in the shampoo may vary with the cleansing or lather performance desired and other factors as is well known in the art [0040].  Thus the ‘623 publication specifically teaches the addition of surfactants other than those specifically named in the ‘623 publication are considered and may be used in concentrations known in the art.  Thus the ‘623 publication does not teach away from the addition of surfactants as taught by the ‘805 publication and the ‘113 publication which are directed for different hair compositions as the ‘623 specific teaches any such surfactant known in the art for use in hair.
Applicant argues the ‘543 publication, the ‘489 publication, the ‘270 publication and the ‘156 publication do not cure the deficiencies of the ‘623 publication, the ‘805 publication and the ‘113 publication.
In response, the arguments regarding the ‘623 publication, the ‘805 publication and the ‘113 publication are addressed above when first presented.
Double Patenting:
Applicant argues since none of these patent applications is actually patented the provisional rejection is not ripe for an actual rejection of any claim.
In response, Applicant has presented no substantive arguments, thus the rejections are maintained for reasons of record.
 Applicant argues the ‘113 publication provides not motivation to one or ordinary skill to conceive the present invention.  The inclusion of a surfactant or chelating agent in the instant claims would disrupt the formation of the water-insoluble polyvalent metal salt of the ‘113 publication thus frustrating the purpose of what is disclosed by the ‘113 reference.
In response, each of the cited copending application contain limitations directed to the inclusion of an amine sat of a carboxylic acid.  The ‘113 publication was cited for the specific alkyl chain length and the concentration known to be used in hair care formations.  Thus primary reference (copending application) contains the limitations directed to the amine salt of a carboxylic acid and containing either one or more surfactants or a polycarboxylic acid derived chelating agent, wherein the ‘113 publication modifies the primary reference.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613